Citation Nr: 1103588	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-34 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 15, 2005 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from February 1974 to 
February 1978. 
 
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Philadelphia, Pennsylvania, Regional Office (RO) 
that granted service connection for PTSD and assigned an 
effective date of June 15, 2005, and subsequently denied the 
Veteran's claim for an earlier effective date.  
 
In October 2010, the Veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the hearing has been associated with his claims 
file.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD 
was received by the RO on June 26, 2003, and denied by an RO 
decision dated in February 2004.  The Veteran appealed this 
decision in a March 2004 notice of disagreement.   
 
2.  In a May 2005 decision, the RO continued the denial of the 
Veteran's claim.   
 
3.  In July 2006, the Veteran filed a new petition to reopen his 
claim of entitlement to service connection for PTSD; the claim 
was denied by the RO in a March 2007 decision; the Veteran 
appealed the RO's determination. 
 
4.  Pertinent service department records, including the Veteran's 
service personnel records, in existence since his June 2003 
claim, were associated with the Veteran's file in July 2006 after 
the RO's May 2005 decision. 
 
5.  In a July 2007 decision, the Board granted the Veteran's 
claim for service connection for PTSD and assigned an effective 
date of June 15, 2005. 
 
6.  The Veteran submitted verifiable stressors on March 11, 2004, 
and post-service treatment records first show a diagnosis of PTSD 
in April 2004; all within a year of the Veteran's initial claim 
for service connection for PTSD; documents confirming the 
stressors were available to VA at the time of the original claim.  


CONCLUSION OF LAW

The criteria for an effective date of June 26, 2003, but no 
earlier, for the award of service connection for PTSD are met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(c), 3.159, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010), and as interpreted by the Court are applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to the 
matter on appeal but finds that, given the favorable action taken 
below, no further analysis of the notice and development of this 
claim is necessary at the present time.

Laws and Regulations

The effective date for a grant of service connection is the date 
of receipt of the claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p) (2010).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
See 38 C.F.R. § 3.155 (2010).

Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  See 38 C.F.R. 
§ 3.1(r).

If a claim is received within one year after separation from 
service, the effective date for the grant of service connection 
is the day following separation from service; otherwise, it is 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2).

The effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).

However, pursuant to § 3.156(c), a final decision will be 
reconsidered when new and material evidence, in the form of 
service records, results in the reopening of a claim and a 
retroactive evaluation may be assigned.  See Spencer v. Brown, 4 
Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); 
see also 38 C.F.R. § 3.400(q)(2) (2010).

The Board observes that, during the pendency of this appeal, the 
provisions of 38 C.F.R. § 3.156(c) were amended, effective 
October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) 
(now codified at 38 C.F.R. § 3.156(c) (2010)).

Under the prior regulation, where the new and material evidence 
consisted of a supplemental report from the service department, 
received before or after the decision has become final, the 
former decision will be reconsidered by the adjudicating agency 
of original jurisdiction (AOJ).  This included official service 
department records which presumably had been misplaced and now 
been located and forwarded to VA.  See 38 C.F.R. § 3.156(c) 
(2006).

The Board notes that the preamble in the proposed regulation 
contained a full explanation of the bases for the change in 
regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The 
preamble noted that the use of the words "new and material 
evidence" was confusing as it inferred that VA may reopen a 
claim when service department records were received that were not 
available before.  The effective date of such a claim would be 
the date of the reopened claim.  It was noted that, in practice, 
when VA received service department records that were previously 
unavailable at the time of the prior decision, VA may reconsider 
the prior decision.  The effective date assigned would relate 
back to the date of the original claim, or date entitlement 
arose, whichever is later.  The effective date would not be 
limited to the date of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)) that pertain to military experiences 
claimed by a Veteran.  It was noted that such evidence may be 
particularly valuable in connection to claims for benefits for 
PTSD.  Id. at 35,388; see also Vigil v. Peake, 22 Vet. App. 63 
(2008).

The revised regulation provides:

(c) Service department records. (1) Notwithstanding any other 
section in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding paragraph (a) of 
this section. Such records include, but are not limited to: 
(i) Service records that are related to a claimed in-
service event, injury, or disease, regardless of whether 
such records mention the veteran by name, as long as the 
other requirements of paragraph (c) of this section are 
met;
(ii) Additional service records forwarded by the Department 
of Defense or the service department to VA any time after 
VA's original request for service records; and
(iii) Declassified records that could not have been 
obtained because the records were classified when VA 
decided the claim.
(2) Paragraph (c)(1) of this section does not apply to records 
that VA could not have obtained when it decided the claim because 
the records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or from 
any other official source.
(3) An award made based all or in part on the records identified 
by paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously decided 
claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously decided claim.
(4) A retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the new 
evidence from the service department must be supported adequately 
by medical evidence. Where such records clearly support the 
assignment of a specific rating over a part or the entire period 
of time involved, a retroactive evaluation will be assigned 
accordingly, except as it may be affected by the filing date of 
the original claim.
See 38 C.F.R. § 3.156(c) (2010).

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. 
West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
of the American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2010).

The Board recognizes the recent change for the requirements for 
PTSD as related to stressor events concerning combat effective in 
2010.  As service connection has already been established, and 
the Veteran's stressors do not relate to combat, the new 
regulations are inapplicable to this claim for an earlier 
effective date. 

Factual Background and Analysis

The Veteran seeks an effective date earlier than June 15, 2005 
for the grant of service connection for PTSD.  He argues that 
June 26, 2003 the date of receipt of his initial claim for 
service connection is the more appropriate date.

In Veteran's Application for Compensation or Pension (VA Form 21-
526), received by the RO on June 26, 2003, the Veteran filed a 
claim for entitlement to service connection for PTSD.

Service treatment records and post-service VA treatment record 
dated from January 2002 to March 2003 did not include any 
treatment or complaints of a psychiatric disorder nor a diagnosis 
of PTSD.  

In a VA medical record dated in February 2004, a VA physician 
listed a diagnosis of PTSD.  In a December 2003 VA treatment 
note, the examiner changed the diagnosis to generalized anxiety 
disorder.  

In a February 2004 rating decision the Philadelphia RO denied the 
Veteran's claim for service connection for PTSD on the basis of 
no diagnosis of PTSD related to service.  The Veteran was 
notified of this determination that same month.  The Veteran 
submitted a request for reconsideration of the February 2004 
rating decision on March 11, 2004.  With his request the Veteran 
submitted three stressor incidents, of which, included salvage 
and recovery of a fighter aircraft and drowned pilot. 

Although the RO considered the Veteran's March 2004 request as an 
application to reopen a claim for service connection for PTSD, 
the Board finds this request is a notice of disagreement (NOD), 
and, therefore, a timely appeal of the February 2004 rating 
decision.  

In a March 2004 VA progress note, the Veteran was given a 
diagnosis of generalized anxiety order and rule out PTSD.  

In an April 5, 2004, VA progress note, the examiner noted a 
diagnosis of PTSD. The Veteran reported he was having a hard time 
handling the stress of events in his life as it brings back 
memories of his tour in the Navy where he worked on a salvage 
ship and was often exposed to death.  

In a May 2004 decision, the RO reopened and denied the Veteran's 
claim for PTSD as there was no evidence to show that this 
condition was incurred in or aggravated by military service, and 
no evidence of a diagnosis of PTSD. 

On June 20, 2005, the RO received another service connection 
claim for PTSD from the Veteran that was subsequently denied by 
the RO in a January 2006 decision.  The January 2006 decision 
noted that the Veteran had been diagnosed with PTSD, but that his 
depressions were seasonal, worse in the rainy season.  

In July 2006, the Veteran submitted a response from the stressor 
questionnaire which indicated that one of his stressors concerned 
a serviceman killed in March 1977 while he was on the USS 
Recovery.  Service personnel records indicate he was on the USS 
Recovery from October 1975 to January 1978. 

On July 27, 2006, the RO received another service connection 
claim for PTSD from the Veteran. 

The Veteran failed to report for a VA examination dated in 
January 2007. 

In a March 2007 decision, the RO conceded the Veteran's claimed 
stressor as the Veteran's service personnel records confirmed he 
was on the USS Recovery at the time of the downed plane, but 
stated that because he did not attend the VA examination, he did 
not have a confirmed PTSD diagnosis.  The claim was denied.  

In his April 2007 notice of disagreement, the Veteran indicated 
that he did not receive the notice of the VA examination until 
after the VA examination had taken place, and requested another 
VA examination. 

In June 2007, the Veteran underwent a VA examination and was 
diagnosed with chronic PTSD due to his verified stressor.  

In light of 38 C.F.R. § 3.156(c), and considering the facts in 
this case in light of the above-noted legal criteria, the Board 
finds that an effective date of June 26, 2003, but no earlier, is 
warranted for the grant of service connection for PTSD.

The Board finds that the service personnel records constitute 
service department records verifying his claimed stressor, were 
in existence since service, and were not associated with the 
claims folder at the time of the RO's February and May 2004 
decisions that denied service connection for PTSD.  Under the 
revised version of 38 C.F.R. § 3.156(c), when new and material 
evidence consists of service department records, the effective 
date of an award may be determined by the filing date of the 
original claim.  Thus, the Veteran's original claim must be 
reevaluated based on receipt of the new evidence consisting of 
the Veteran's personnel records supplied by Veteran in July 2007.

On review of the entire record, the Board finds that the 
Veteran's claim for service connection for PTSD has been opened 
since June 26, 2003, inasmuch as the Board accepted the Veteran's 
March 2004 request for reconsideration as a notice of 
disagreement, thus requiring the RO to prepare and provide to the 
Veteran a statement of the case.  The appeal for an earlier 
effective date prior to June 15, 2005, therefore, is granted.

The Board also finds that there is no basis for the assignment of 
an effective date earlier than June 26, 2003 for the grant of 
service connection for PTSD.  In this case, the record shows that 
the original claim for service connection for PTSD was the 
Veteran's claim received by the RO in June 2003, more than one 
year after his separation from service in 1978.  

As such, an effective date of June 26, 2003, but no earlier, is 
granted for the award of service connection for PTSD.  The 
benefit of the doubt has been resolved in the Veteran's favor to 
this extent.


ORDER

An effective date of June 26, 2003, but no earlier, for the grant 
of service connection for PTSD is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


